Exhibit 10.18

TEMPORARY HELP SERVICES SUBCONTRACT

This TEMPORARY HELP SERVICES SUBCONTRACT (the “Agreement”) is made this 8th day
of April, 2008, by and between ClearPoint Resources, Inc., a Delaware
corporation (“COMPANY”) and Koosharem Corp., a California corporation d/b/a
Select Staffing (“SELECT”). COMPANY and SELECT may be referred to herein each as
a “Party” and collectively as the “Parties.”

B A C K G R O U N D

WHEREAS, COMPANY wishes to have SELECT, exclusively supply temporary employees
directly to COMPANY’S Customers (as defined below), and SELECT wishes to
provide, among other things, such temporary employees to COMPANY’S customers,
subject to the terms and conditions set forth herein.

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

A. Definitions.

1.1 “COMPANY Event” shall mean (a) a material breach of this Agreement by
COMPANY, where such material breach remains uncured for a period of fifteen
(15) days following COMPANY’S receipt of written notice of such breach, (b) a
failure of COMPANY to make any payment required hereunder to SELECT when due,
where such failure to pay remains uncured for a period of five (5) days
following the due date; provided, however, use of the cure period more than
three (3) times in any rolling twelve (12) month period shall result in the
elimination of the cure period for a period of six (6) months, (c) if COMPANY
shall file a voluntary petition for bankruptcy, or (d) if COMPANY has an
involuntary petition under any bankruptcy law filed against it which petition
has not been dismissed or set aside within sixty (60) days of its filing.

1.2 “Encumbrance” or “Encumber” shall mean any lien, mortgage, security
interest, pledge, restriction on transferability, option, right of first
refusal, defect of title or other claim, charge or encumbrance of any nature
whatsoever on any property or property interest, including any restriction on
the use, voting, transfer, receipt of income or other exercise of any attributes
of ownership.

1.3 “SELECT Event” shall mean (a) a material breach of this Agreement by SELECT,
where such material breach remains uncured for a period of fifteen (15) days
following SELECT’S receipt of written notice of such breach, (b) a failure of
SELECT to make any payment required hereunder to COMPANY when due, where such
failure to pay remains uncured for a period of five (5) days following the due
date; provided, however, use of the cure period more than three (3) times in any
rolling twelve (12) month period shall result in the elimination of the cure
period for a period of six (6) months, (c) if SELECT shall file a voluntary
petition for bankruptcy, or (d) if SELECT has an involuntary petition under any
bankruptcy law filed against it which petition has not been dismissed or set
aside within sixty (60) days of its filing.

 

1



--------------------------------------------------------------------------------

1.4 “Law” means each provision of any currently existing federal, state, local
or foreign, civil and criminal law, statute, law, ordinance, order, code, rule,
regulation or common law, promulgated or issued by any governmental authority
(including, but not limited to, any environmental law, occupational safety and
health laws and/or the WARN Act), as well as any judgments, decrees, injunction
or agreements issued or entered into by any governmental authority.

1.5 “Person” shall mean any individual or natural person, business trust,
corporation, partnership, joint venture, limited liability company, joint stock
company, proprietorship, association, trust or unincorporated organization or
government agency or political subdivision thereof or any other legal entity of
whatever nature.

B. Subcontract.

1.1 COMPANY hereby subcontracts to SELECT the customer contracts and contract
rights (collectively, the “Contracts”) previously serviced on behalf of COMPANY
by (a) TZG Enterprises, LLC (“TZG”), and (b) Optos Capital, LLC (“Optos”).
During the Term, SELECT shall not circumvent this Agreement by providing
temporary staffing services to any Customer or under any Contract through any
entity (whether existing on the date hereof or hereafter created or acquired)
not subsumed under the term “SELECT” hereunder.

C. SELECT’S Responsibilities.

1.1 SELECT shall supply temporary employees (“Temps”) to each customer or any
new customer under the Contracts (each a “Customer”) to perform such reasonable
duties as Customer shall request and shall manage tasks relating to such Temps
augmentation and administration including, without limitation, preparing and
delivering invoices and securing financing thereof, and providing workers’
compensation insurance and withholding federal and state wage taxes, including
FICA and unemployment compensation taxes workers compensation insurance and
payroll services. For clarity, SELECT, from the effective date of this
Agreement, shall be solely responsible for any and all liabilities, expenses and
costs pertaining to the employees of SELECT, the Temps and any other individuals
servicing the Customers under the Contracts including, but not limited to, all
payroll, payroll taxes, benefits, insurance, unemployment taxes, workers’
compensation insurance premiums and workers’ compensation claims.

1.2 SELECT shall service the Customers as provided herein and, in connection
therewith, SELECT shall have full power and authority, acting alone, to do any
and all things in connection with such servicing and administration which SELECT
may deem necessary or desirable, consistent with the servicing and
administration policies and procedures SELECT uses in the reasonable conduct of
its own affairs. All servicing shall be conducted in the name of SELECT.

 

2



--------------------------------------------------------------------------------

1.3 SELECT shall have the right, in its sole discretion as employer, to hire,
assign, reassign and/or terminate its own employees, including Temps. All SELECT
responses to Customer’s requests will be processed by SELECT in accordance with
all terms and conditions contained herein. At all times SELECT will interface
directly with the Customer, however, at no time shall COMPANY relinquish its
ownership, right, title or interest in or to the Contracts. At the expiration of
this Agreement, other than a termination by COMPANY due to the occurrence of a
SELECT Event, COMPANY will abandon all ownership, right, title or ownership in
or to the Contracts and SELECT may freely solicit for service all Customers
serviced under this Agreement. SELECT shall not Encumber the Contracts. Any
attempt by SELECT to interfere with COMPANY’S ownership of the Contracts shall
constitute a breach of this Agreement. If Customer advises SELECT that any Temp
assigned to Customer, or proposed for assignment to Customer, fails to meet any
of Customer’s requirements, then SELECT shall reassign or replace such
individual immediately.

1.4 SELECT will work with COMPANY to provide information reasonably requested by
COMPANY for management reports and performance measurements; provided that in no
event shall SELECT be required to provide any information which it reasonably
deems to be confidential or proprietary and which does not relate to the
Customer or this Agreement. SELECT will make a good faith effort to accommodate,
provide and/or support any specialized record keeping requirements requested by
COMPANY.

1.5 As required in writing by Customer, SELECT shall provide criminal background
investigations and drug screens on the Temps. Absent a reimbursement agreement
with the Customer, SELECT shall be solely responsible for all costs incurred in
conducting criminal background checks and drug screens. SELECT shall obtain from
the Temps all appropriate releases for the conducting of a background
investigation.

1.6 SELECT shall instruct its Temps on assignment to CUSTOMER that they are
employees of the SELECT, but that they must comply with rules, regulations and
policies of CUSTOMER.

1.7 Any fines, penalties or legal costs incurred by SELECT, its agents,
employees, or subcontractors for non-compliance with any applicable Laws shall
not be reimbursed by COMPANY but shall be the sole responsibility of SELECT or
its agents, employees, or subcontractors. If fines, penalties or legal costs are
assessed against COMPANY by any government authority, agency or court due to
such non-compliance, or if the services performed hereunder or any part thereof
are delayed or stopped by order of any government authority, agency or court due
to SELECT’S or its agents, employees, or subcontractors’ non-compliance, SELECT
shall indemnify and hold harmless COMPANY against any and all fines, penalties
and legal costs incurred by COMPANY because of such failure to comply therewith.
The indemnity contained herein is in addition to, and does not limit, the
general indemnity in Section F hereof.

 

3



--------------------------------------------------------------------------------

1.8 SELECT will recruit, interview, select and hire applicants to perform such
work for Customer. SELECT will (a) maintain all necessary personnel and payroll
records for the Temps assigned to Customer’s locations and ensure that all Temps
supplied by SELECT are compliant with all Laws governing temporary employees,
(b) calculate its Temps’ wages and withhold applicable federal, state and local
taxes and federal social security payments, and (c) pay or withhold net wages
and provide fringe benefits, if any, directly to the Temps including, without
limitation, wage withholdings, garnishments and other IRS or governmental means
and requests.

1.9 It is understood that Customer may terminate a Contract at any time, for any
reason whatsoever. Upon receipt of oral or written notice from COMPANY of
termination of a Contract, SELECT shall immediately and without delay, remove
any such Temps.

1.10 Each of the Parties will maintain in effect during the Term any and all
federal, state and/or local licenses and permits which may be required of
employers generally or otherwise required for such Party to operate its
business.

1.11 SELECT shall invoice all Customers with respect to the services provided
under the Contracts and shall be responsible for collecting payment therefor.

1.12 SELECT shall comply with all applicable Laws including, but not limited to,
the Fair Labor Standards Act, Social Security Act, Equal Employment Opportunity
laws, the Americans with Disability Act, U.S. Immigration Form I-9 requirements,
the Family Medical Leave Act and the Occupational Safety and Health Act. For
services or duties that will be performed (in whole or in part) at any Customer
facility, SELECT shall not employ any person who is younger than (a) the age of
18, or (b) the applicable minimum legal age for the specific type of work
performed by the employee, whichever is higher. SELECT further represents and
warrants that the weekly and daily working schedules of all Temps shall be in
compliance with all applicable Laws and that SELECT shall not compel any person
to work involuntarily or under any threats or duress.

D. Other Terms and Conditions.

1.1 SELECT represents and warrants that it is an equal employment opportunity
employer, and further agrees that it will not discriminate against its employees
or Temps on the basis on race, religion, color, national origin, age, sex,
marital status, veteran status, physical or mental disability, sexual
orientation, or because an employee has reported, or is about to report, a
violation or suspected violation of any rule, regulation or law. SELECT further
agrees not to engage in, nor permit any agent of SELECT, vendor, or other
third-party at SELECT’S place of business to engage in any practice that
constitutes sexual harassment or other illegal harassment of its employees.

E. Audit.

1.1 Each Party shall have the right, during the Term and for a period of two
(2) years thereafter, upon reasonable notice to the other Party to audit the
other’s books and records and each Party shall make such books and records
relating only to this Agreement

 

4



--------------------------------------------------------------------------------

and the obligations hereunder available to the other at such time or times
requested for inspection and audit to permit the inspecting Party’s evaluation
and verification of (a) the other Party’s compliance with its respective
obligations under this Agreement including, but not limited to, the amounts paid
and how such amounts were calculated, (b) SELECT’S compliance with Customer’s
business policies, and (c) SELECT’S compliance with the background checks and
drug screening requirements if the temporary employee has executed a release.
Except as otherwise provided herein, each Party will bear its own costs in
connection with such audit.

1.2 Such records subject to audit shall also include those records necessary to
evaluate and verify direct and indirect costs (including overhead allocations),
as they may apply to costs associated with the Agreement. In those situations
where records have been generated from computerized data, whether mainframe,
mini-computer, or PC based computer systems, each Party agrees to provide the
other Party or its representatives with extracts of data files in computer
readable format on data disks or suitable alternative computer data exchange
formats. Audits may require inspection and photo copying of selected documents
from time-to-time at reasonable times and places.

1.3 If any such audit undertaken pursuant to the terms of this Agreement
discovers material discrepancies then the Party at fault shall bear the cost of
such audit and shall reimburse the other Party for any reasonable costs incurred
with said audit in addition to the liabilities it shall bear as a result of its
non-compliance.

F. Agreement to Indemnify.

 

  1.1 SELECT agrees to indemnify and defend COMPANY and its parent and
subsidiary companies, and its and their respective officers, directors,
shareholders, affiliates, employees, representatives, agents, successors and
assigns (each a “COMPANY Indemnified Party”) from any and all losses, liability,
expenses (including court costs and reasonable attorneys’ fees), and claims for
damage of any nature whatsoever, which any COMPANY Indemnified Party may incur,
suffer, become liable for, or which may be asserted or claimed against any
COMPANY Indemnified Party, on the basis that SELECT has failed to comply with
any Laws.

 

  1.2 SELECT agrees to indemnify and defend each COMPANY Indemnified Party from
any and all losses, liability, expenses (including court costs and reasonable
attorneys’ fees), and claims for damage of any nature whatsoever, which any
COMPANY Indemnified Party may incur, suffer, become liable for, or which may be
asserted or claimed against any COMPANY Indemnified Party, on the basis that
SELECT has breached any of its responsibilities or obligations as set forth in
Sections B, C, D, I, K or L herein.

 

  1.3

SELECT agrees to indemnify and defend each COMPANY Indemnified Party from any
and all losses, liability, expenses (including court costs and reasonable
attorneys’ fees), and claims for damage of any nature whatsoever, which any

 

5



--------------------------------------------------------------------------------

 

COMPANY Indemnified Party may incur, suffer, become liable for, or which may be
asserted or claimed against any COMPANY Indemnified Party, with respect to the
services provided by SELECT under the Contracts and/or to the Customers after
the effective date of this Agreement or with respect to SELECT’S acts or
omissions.

 

  1.4 COMPANY agrees to indemnify and defend SELECT and its parent and
subsidiary companies, and its and their respective officers, directors,
shareholders, affiliates, employees, representatives, agents, successors and
assigns (each a “SELECT Indemnified Party”) from any and all losses, liability,
expenses (including court costs and reasonable attorneys’ fees), and claims for
damage of any nature whatsoever, which any SELECT Indemnified Party may incur,
suffer, become liable for, or which may be asserted or claimed against any
SELECT Indemnified Party, on the basis that COMPANY has failed to comply with
any Laws.

 

  1.5 COMPANY agrees to indemnify and defend any SELECT Indemnified Party from
any and all losses, liability, expenses (including court costs and reasonable
attorneys’ fees), and claims for damage of any nature whatsoever, which any
SELECT Indemnified Party may incur, suffer, become liable for, or which may be
asserted or claimed against any SELECT Indemnified Party, on the basis that
COMPANY has breached any of its responsibilities or obligations as set forth in
Sections B, K or L herein.

 

  1.6 COMPANY agrees to indemnify and defend any SELECT Indemnified Party from
any and all losses, liability, expenses (including court costs and reasonable
attorneys’ fees), and claims for damage of any nature whatsoever, which any
SELECT Indemnified Party may incur, suffer, become liable for, or which may be
asserted or claimed against any SELECT Indemnified Party, with respect to the
services provided by COMPANY under the Contracts and/or to the Customers prior
to the effective date of this Agreement or with respect to COMPANY’S acts or
omissions.

 

  1.7 As a condition to the indemnity obligations set forth in this Section F,
the indemnified party shall (a) promptly notify the indemnifying party in
writing of any claim or action subject to such indemnity obligations, (b) permit
the indemnifying party to assume sole control over the litigation and/or
settlement thereof, provided, however, that the indemnifying party will not,
without the indemnified party’s prior written consent, agree to any settlement
or compromise that would require the indemnified party to make any payments or
bear any obligations, and (c) reasonably cooperate with the indemnifying party,
at the indemnifying party’s expense, in defense of such claim or action.

 

6



--------------------------------------------------------------------------------

G. Billing Terms and Conditions of Payment.

1.1 Payment by Customer. An invoice for services provided to Customer by SELECT
will be submitted directly to Customer, who will be solely responsible for
payment to SELECT.

1.2 Fee. During each one year-long period (or pro-rata for shorter periods) of
the Term commencing as of the date hereof, SELECT shall pay to COMPANY during
such respective year, ten percent (10%) of such year’s annual gross sales (such
annual gross sales amount not to exceed $36 million for purposes of this
calculation) generated by the Customers and the Contracts as well as, without
duplication, by any location (city, county, town, etc.) where COMPANY had an
office (either directly or via Optos or TZG) in accordance with the Location
Revenue in Section 1.6 below (the “Fee”) during such respective year, less any
deductions required in Section G.1.5 below. The Fee shall be paid to COMPANY on
the fifth (5th) business day of each month based on the gross sales of the
previous month, starting with August 1, 2008.

1.3 Acceleration. Upon the occurrence of a SELECT Event, SELECT shall pay the
COMPANY the present value (discounted at three-quarters of a percent (0.75%) per
month) of (a) $16,800,000, plus (b) the amounts earned from New Business, but
minus (c) the amount of Claw Back and any previous payments hereunder and any
payments owed to COMPANY as of the date of the occurrence of the SELECT Event.

1.4 Certificate. No later than the tenth (10 th) business day of each month,
SELECT’S Chief Financial Officer shall send to COMPANY a certificate, certified
and signed by the Chief Financial Officer as true, correct and accurate in all
respects, showing the prior month’s breakdown (by Customer and location) of the
gross sales generated by the Contracts and/or Customers and the calculations
employed by SELECT to determine the Fee paid to COMPANY for such prior month.

1.5 Claw Back. Six (6) months after the effective date of this Agreement,
COMPANY and SELECT shall review the gross billings produced during such six
(6) month period by (a) the Contracts including, but not limited to, any new
business generated by SELECT from the Customer, and (b) former offices and
branches previously managed by TZG and Optos (collectively, the “Gross
Billings”). If the Gross Billings are less than the Baseline (as defined below),
then SELECT shall have the option by exercising the Claw Back to reduce the
dollar amount of payments for the duration of the Agreement (the “Claw Back”) by
an amount equal to (x) $16,800,000 less the result of (y) the Gross Billings
divided by the Baseline times $16,800,000; with such Claw Back reducing the
monthly Fee payments beginning with the final Fee payments at the end of the
Term and working backwards each month in $300,000 increments until the aggregate
eliminated amount of Fees is equal to the Claw Back amount; provided, however,
the Claw Back cannot exceed $9,000,000; provided, however, COMPANY has the right
to earn back on a dollar-for-dollar basis any amounts eliminated under the Claw
Back by referring new business at any time during the Term to SELECT which
SELECT services (“New Business”). For every $3,000,000 in New Business, COMPANY
shall receive a $300,000 credit against the Claw Back, on a pro-rata basis. The
“Baseline” is equal to 90% times $34,000,000.

 

7



--------------------------------------------------------------------------------

1.6 “Location Revenue” shall include all of the following:

(a) Total gross sales from any former COMPANY office which remained operating
during the time of measurement;

(b) For any former COMPANY office that ceases operation during the Term, total
gross sales from Customers formerly serviced by that office in the twelve
(12) month period prior to such office closing, no matter which SELECT office
(excluding former COMPANY offices which remain open) services such Customers;
and

(c) For those Customers currently being serviced by both COMPANY and SELECT on
the date hereof, the same percentage between COMPANY and SELECT of total gross
sales over the twelve (12) month period prior to the date hereof (if less than
twelve (12) months of reliable data is available, the annualizing the available
number) generated from such Customer times the applicable gross sales from such
Customer.

H. Guarantee.

1.1 Customer shall have the right to reject any temporary employee assigned by
SELECT with whom Customer is unsatisfied. In the event notice is given within
four (4) hours of the assignment, there will be no charge made by SELECT for
such person.

I. Insurance. SELECT shall maintain for the Term (at its own expense) the
following insurance and the amounts listed below:

1. Statutory workers’ compensation in accordance with all federal, state, and
local requirements.

2. Employer’s liability with a limit one million dollars ($1,000,000) for one or
more claims arising from each accident.

3. General and professional liability insurance, providing coverage in an amount
the greater of (a) as required by Law or (b) at least one million dollars
($1,000,000) per occurrence and two million dollars ($2,000,000) aggregate per
annum.

4. Fidelity insurance covering acts of SELECT’S employees and Temps with limits
of not less than five hundred thousand dollars ($500,000) per occurrence.

SELECT shall cause its insurers to (a) include COMPANY as an additional insured
for the coverages set forth in subsections (1) – (4) above, and (b) furnish
certificates of insurance to COMPANY acceptable to COMPANY and Customer if
requested evidencing that the above insurance is in effect and otherwise
complies with the requirements of this Section. SELECT shall give COMPANY at
least thirty (30) days prior written notice of any material change or alteration
in or cancellation of any policy of insurance required hereunder. Upon request
by COMPANY, SELECT shall provide a letter from its insurance broker verifying
that SELECT’S

 

8



--------------------------------------------------------------------------------

insurance complies with the requirements in this Section. The carrying by SELECT
of the insurance required herein shall in no way be interpreted as relieving
SELECT of any other obligations it may have under this Agreement.

J. Term.

1.1 Term. Unless sooner terminated in accordance with this Section J, the term
(the “Term”) of this Agreement shall be for five years beginning on April 8,
2008 and expiring on April 7, 2013.

1.2 Termination. COMPANY may immediately terminate this Agreement upon the
occurrence of a SELECT Event and all payments under this Agreement will
immediately, without any further action required, accelerate in accordance with
Section G.1.3. SELECT may immediately terminate this Agreement upon the
occurrence of a COMPANY Event.

1.3 Obligations of SELECT upon Termination. If this Agreement is terminated by
COMPANY in accordance with Section J.1.2 upon the occurrence of a SELECT Event,
then (i) SELECT shall discontinue servicing all of the Contracts and Customers
(except to the extent, and only to such extent, that such Customer was serviced
by SELECT within one (1) year prior to this Agreement, in which case SELECT may
continue to service the CUSTOMER as previously serviced) and shall turn over to
COMPANY all information, data, Contracts, documents and other materials
necessary to service the Contracts and Customers, (ii) SELECT shall pay
immediately any monies owing to the COMPANY under this Agreement, (iii) each
Party shall return to the other any Confidential Information and other materials
provided to such Party by the other in whatever form (including all copies or
embodiments thereof), and (iv) for a period of two (2) years following the
termination of this Agreement upon the occurrence of a SELECT Event, SELECT
shall not (a) directly or indirectly, solicit or induce, or attempt to solicit
or induce, any Customer not previously serviced by Select within one (1) year
prior to this Agreement to terminate obtaining services from COMPANY, or
(b) seek in competition with COMPANY or any of COMPANY’S subsidiaries to procure
orders from or do business with any Customer. In any case, neither Party shall
use any Confidential Information for a period of five (5) years following the
termination of this Agreement.

1.4 Obligations upon Termination. If this Agreement is terminated by SELECT in
accordance with Section J.1.2 upon the occurrence of a COMPANY Event, then
(i) SELECT shall turn over to COMPANY all information, data, Contracts,
documents and other materials necessary to service the Contracts and Customers,
(ii) SELECT shall pay immediately any monies owing to the COMPANY under this
Agreement, and (iii) each Party shall return to the other any Confidential
Information and other materials provided to such Party by the other in whatever
form (including all copies or embodiments thereof).

K. Relationship of the Parties.

1.1 The Parties hereto expressly acknowledge that Select and COMPANY are
independent contractors in the performance of each and every part of this
Agreement and nothing in this Agreement shall be construed as creating the
relationship of employer and

 

9



--------------------------------------------------------------------------------

employee, master and servant, franchisor and franchisee, principal and agent,
joint venture or partnership between the Parties hereto. SELECT is solely
responsible for all of its employees and agents and its labor costs and expenses
arising in connection therewith including, but not limited to, any and all
liabilities, expenses and costs pertaining to the employees that service the
subcontracted Contracts including, but not limited to, all payroll, payroll
taxes, unemployment taxes, workers’ compensation insurance premiums and workers’
compensation claims.

L. Confidentiality.

1.1 Each Party hereto (the “Recipient”) shall keep confidential and not disclose
to any third party or use for its own benefit, except as expressly permitted
herein, or for the benefit of any third party, any Confidential Information
disclosed by the other Party hereto (the “Disclosing Party”) to it, or any
Confidential Information to which the other Party has access or an opportunity
to gain knowledge. Each Party hereto agrees to secure and protect the
Confidential Information of the other Party hereto in the same manner as it
would secure and protect its own Confidential Information and agrees to take
appropriate action by instruction or agreement with its agents who are permitted
access to the Confidential Information to satisfy its obligations hereunder.
Each Party hereto shall cooperate with and assist any other Party in identifying
and preventing any unauthorized use, copying or disclosure of the Confidential
Information.

1.2 The term “Confidential Information” as used in this Agreement shall mean any
proprietary or confidential information, whether in verbal, written or some
other tangible medium, including, but not limited to, any prospective business
opportunities, technical data, trade secrets, know-how, assets, operations,
finances, technologies, patents, copyrights, trademarks, techniques, drawings,
sketches, models, inventions, processes, apparatus, equipment, algorithms,
formulae, software, research, experimental work, products, service plans,
markets and market studies, design details and specifications, engineering
information, procurement requirements, customer lists, customers, pricing and
cost information, business forecasts, sales, distribution, merchandising and
marketing plans and information; provided, however, such term shall not include
(i) information which, at the time of disclosure, is already known or available
to the public, can be obtained from public sources or is otherwise in the public
domain, (ii) information which, after disclosure, becomes known or available to
the public through no breach by the Recipient of this Agreement,
(iii) information already in the Recipient’s possession at the time of
disclosure, as evidenced by competent written records of the Recipient,
(iv) information which was independently developed by or for the Recipient
without the use of or reliance on the Disclosing Party’s Confidential
Information, as evidenced by competent written records of the Recipient,
(v) information received by the Recipient from another person or entity who is
not known by the Recipient to be under an obligation to keep the same
confidential, or (vi) information required to be disclosed in accordance with
applicable Law, securities regulations, securities exchange rules and
regulations and other similar regulatory authorities.

1.3 Each Party hereto expressly acknowledges that the remedy at law for any
breach of this Section L will be inadequate, and that, upon any such breach or
threatened breach, the non-breaching Party shall be entitled as a matter of
right to injunctive relief in any court of competent jurisdiction, in equity or
otherwise, and to enforce the specific performance of the breaching Party’s

 

10



--------------------------------------------------------------------------------

obligations under these provisions without the necessity of proving the actual
damage to the non-breaching Party or the inadequacy of a legal remedy. The
rights conferred upon the Parties hereto by the preceding sentences shall not be
exclusive of, but shall be in addition to, any other rights or remedies which
the Parties hereto may have at law, in equity or otherwise.

M. Miscellaneous.

1.1 Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect to the extent allowed by law. Under such circumstances, the
Parties hereto request that such court reform the provisions hereof in a manner
to cause them to be enforceable as closely as possible to the way originally
written.

1.2 Counterpart. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. This Agreement may be executed by
facsimile signature.

1.3 Notice. All notices, requests, demands, payments and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given on receipt if delivered personally, two
days after being sent by a nationally recognized overnight carrier, or three
days after being mailed by certified mail, postage prepaid, return receipt
requested. Refusal to accept any notice given under this Section M.1.3. shall be
deemed receipt. Notices shall be sent to the following addresses or to such
other address as a Party may specify in a notice pursuant to this Section M.1.3:

If to SELECT:

Select Staffing

3820 State Street

Santa Barbara, CA 93105

Attn: Steve Sorensen

With a Copy to:

Select Staffing

3820 State Street

Santa Barbara, CA 93105

Attn: General Counsel

If to COMPANY:

ClearPoint Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont, PA 18914

Attn: Michael Traina, CEO

 

11



--------------------------------------------------------------------------------

With a Copy to:

ClearPoint Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont, PA 18914

Attn: General Counsel

1.4 Waiver. A waiver by any Party hereto of a breach or a default of any
provision of this Agreement shall not constitute or be construed as a waiver of
any succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of any Party hereto to exercise or avail itself of any
right, power or privilege that it has, or may have hereunder, operate as a
waiver of any right, power or privilege by such Party.

N. Governing Law.

1.1 This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard for its conflict of
laws rules, and subject to the co-exclusive jurisdiction of the courts of the
Commonwealth of Pennsylvania or State of California.

O. Effective Date.

1.1 The terms, conditions, agreements, provisions, responsibilities and
obligations contained in this Agreement shall be effective as of March 30, 2008.

P. Right to Setoff.

1.1 If from time to time and at any time COMPANY or SELECT, as the case may be,
shall be entitled to be paid any valid, undisputed amounts under this Agreement
from the other party hereto, COMPANY or SELECT, as the case may be, shall be
entitled, if it so elects in its sole discretion, to set-off such amount against
any other obligation owed, for any reason, by COMPANY or SELECT, as the case may
be, to the other party hereto. Neither the exercise of nor failure to exercise
such right of set-off will constitute an election of remedies or limit COMPANY
or SELECT, as the case may be, in any manner in the enforcement of any other
remedies that may be available to it. Such right of set-off shall be in addition
to and not in substitution of any other rights COMPANY or SELECT, as the case
may be, shall be entitled to under the provisions of this Agreement or otherwise

Q. Entirety.

1.1 This Agreement shall be the entire understanding and agreement between the
parties with respect to the subject matter set forth herein, and all prior
agreements, understandings, covenants, promises, warranties and representations,
oral or written, express or implied, not incorporated herein, are superseded
hereby. This Agreement may not be amended, modified, altered, supplemented, or

 

12



--------------------------------------------------------------------------------

changed in any way except in writing, signed by the Parties hereto and attached
hereto as an amendment. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns. Neither Party shall assign this Agreement (whether by operation of law,
merger or otherwise) without the prior written consent of the other Party, such
consent not to be unreasonably withheld.

R. Attorneys’ Fees.

1.1 In any action to enforce any of the provisions of this Agreement by either
SELECT or COMPANY, the prevailing Party shall be entitled to receive the costs
and expenses of any litigation, including reasonable attorneys’ fees and costs
on appeal, in addition to all of the rights and remedies at law.

[SIGNATURES ON FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Temporary Help Services Subcontract has been executed
on behalf of each party by a duly authorized officer.

 

CLEARPOINT RESOURCES, INC.    

KOOSHAREM CORP. D/B/A SELECT STAFFING

By:  

/s/ Michael Traina

    By:  

/s/ Paul J. Sorensen

Name:   Michael Traina     Name:   Paul J. Sorensen Title:   CEO     Title:  
President

 

14